           Case 2:19-cv-01960-RFB-BNW Document 7 Filed 11/27/19 Page 1 of 2



 1 D. Nicole Lesani
   Nevada Bar No. 13171
 2 nicole.lesani@sands.com

 3 LAS VEGAS SANDS CORP.
   3355 Las Vegas Boulevard South
 4 Las Vegas, NV 89109
   Tel: (702) 607-3421
 5 Fax: (702) 414-4421

 6
   Attorney for Defendant
 7 Las Vegas Sands Corporation

 8
                               UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10

11
     ZACH MCGRALE,                                      Case No. 2:19-cv-01960-RFB-BNW
12   Individually,

13                         Plaintiff,                   STIPULATION AND ORDER TO
                                                        NAME CORRECT PARTY AND
14          v.                                          AMEND CAPTION
15   LAS VEGAS SANDS CORPORATION, a
     Nevada Limited Liability Company,
16
                           Defendant.
17

18         On November 7, 2019, Plaintiff Zach McGrale (“Plaintiff”) filed his Complaint in the

19 above-captioned action. Plaintiff mistakenly named Las Vegas Sands Corporation as a party. The

20 proper party should have been identified as Venetian Casino Resort, LLC.

21         Therefore, pursuant Local Rule (“LR”) IA 6-1, 6-2 and LR 7-1, IT IS HEREBY

22 STIPULATED AND AGREED by and between counsel for Plaintiff and counsel for Venetian

23 Casino Resort, LLC, that Venetian Casino Resort, LLC will be substituted for Las Vegas Sands

24 Corporation for the purposes of this lawsuit. As such, the caption in this suit shall be amended to

25 read Zach McGrale v. Venetian Casino Resort, LLC.

26 / / /
27 / / /

28 / / /

                                                    1
           Case 2:19-cv-01960-RFB-BNW Document 7 Filed 11/27/19 Page 2 of 2



 1     IT IS FURTHER STIPULATED that Venetian Casino Resort, LLC waives separate service
 2 under Fed. R. Civ. P. 5 of the Complaint and shall file its responsive pleading in accordance with

 3 the service upon Las Vegas Sands Corporation.

 4     DATED this 26th day of November 2019.            DATED this 26th day of November 2019.
 5     LAS VEGAS SANDS CORPORATION                      WATKINS AND LETOFSKY, LLP
 6

 7

 8     __/s/ D. Nicole Lesani__ ____                    __/s/ Joseph M. Ortuno____________
       D. NICOLE LESANI, ESQ.                           DANIEL R. WATKINS, ESQ.
 9     Nevada Bar No. 13171                             Nevada Bar No. 11881
10     3355 Las Vegas Boulevard South                   JOSEPH M. ORTUNO, ESQ.
       Las Vegas, NV 89109                              Nevada Bar No. 11233
11     Attorney for Defendant,                          8215 South Eastern Avenue, Ste. 265
       Las Vegas Sands Corporation                      Las Vegas, NV 89123
12                                                      Attorneys for Plaintiff
                                                        Zach McGrale
13

14

15                                               ORDER

16 IT IS SO ORDERED:

17

18
                                                        __________________________________
19                                                      UNITED STATES MAGISTRATE JUDGE
20                                                              December 2, 2019
                                                        DATED: ___________________________
21

22

23

24

25

26
27

28

                                                   2
